EXHIBIT 10.1


***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.


ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of June 9, 2016 (the
“Effective Date”), by and between Retrophin, Inc., a Delaware corporation
(“Retrophin” or “Buyer”) and Asklepion Pharmaceuticals, LLC, a Delaware limited
liability company (“Asklepion” or “Seller”). Buyer and Seller may be referred to
herein collectively as the “Parties” and individually as a “Party.”
RECITALS
WHEREAS, Asklepion desires to sell, assign and convey all of its rights,
interests and obligations in and to certain of its assets related to its liquid
ursodeoxycholic acid formulation business, and Retrophin desires to purchase,
assume and accept from Asklepion such rights, interests and obligations, all on
the terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of these premises, the respective covenants of
Buyer and Seller set forth below and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE 1
DEFINITIONS
Definitions. In addition to the other capitalized terms defined herein, the
following capitalized terms shall have the following respective meanings:
1.1    “Act” means the United States Food, Drug and Cosmetic Act, as amended
from time to time and the regulations promulgated thereunder.
1.2    “Affiliate” means, with respect to any Party, any Person that, directly
or indirectly, controls, is controlled by, or is under common control with such
Party at any time during the period for which the determination of affiliation
is being made. For the purposes of this definition, “control” (with correlative
meanings for the terms “controlled by” and “under common control with”) means
the possession by the applicable Person, directly or indirectly, of the power to
direct or cause the direction of the management, policies and business affairs
of a Person, whether through ownership of voting securities or general
partnership or managing member interests, by contract or otherwise.


***Confidential Treatment Requested
1

--------------------------------------------------------------------------------




1.3    “Agency” means any governmental or regulatory authority having
jurisdiction over the subject activities, products, and/or services.
1.4    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws.
1.5    “Applicable Laws” means (i) all applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of all
Agencies, that may be in effect with respect to the subject activities, products
and services, including the Act, and the PDMA, (ii) the American Medical
Association Guidelines on Gifts to Physicians from Industry, (iii) the PhRMA
Code on Interactions with Healthcare Professionals, and (iv) any requirement of
action as directed by court order.
1.6    “Assigned Contracts” means the contracts between Asklepion and Third
Parties for the continued licensing, development and commercialization of the
L-UDCA Product as set forth on “Assigned Contracts Schedule”.
1.7    “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement between Buyer and Seller in the form to be mutually agreed upon by
Buyer and Seller.
1.8    “Bill of Sale” means the Bill of Sale by Seller to Buyer in the form to
be mutually agreed upon by Buyer and Seller.
1.9    “Business Day” means any day other than a Saturday, Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.
1.10    “Combination Product” means a product which comprises (a) an L-UDCA
Product and (b) at least one other active ingredient or medical device.
1.11    “Commercially Reasonable Efforts” means, with respect to a Party, that
level of effort and resources required to carry out a particular task or
obligation in an active and sustained manner consistent with the general
practices applied in the research-based pharmaceutical industry in the
development and commercialization of products of similar market potential to the
L-UDCA Product at a similar stage in development or product life, taking into
account issues of orphan drug or other exclusivity, safety, and other relevant
factors, including technical, legal, scientific, medical, operational and
commercial factors, and taking into account profitability exclusive of
applicable royalties, milestone, and any other similar payments; provided, that,
with respect to Retrophin, such efforts and resources are no less than those
efforts and resources with respect to the other products of Retrophin.


***Confidential Treatment Requested
2

--------------------------------------------------------------------------------




1.12    “Competition Period” means, on a jurisdiction by jurisdiction basis, the
longer of (a) […***…], or (b) any marketing exclusivity period in respect of a
L-UDCA Product under Applicable Law, in each case, measured from the time of
approval in the applicable jurisdiction.
1.13    “Competitive Product” means a liquid pharmaceutical product that is or
is intended to be used for one or more of the Indications for which the L-UDCA
Product is approved by the FDA or is the subject of any marketing approvals for
the L-UDCA Product, including INDs, NDAs and Orphan Drug Designations.
1.14    “Confidential Information” means any information that (i) in any way
relates to products, business, know-how, business strategies or technology of a
Party or Affiliate thereof, (ii) is furnished or disclosed to the other Party in
connection with this Agreement, and (iii) is identified as “confidential” (or
words of similar import) upon such disclosure; provided, however, that the term
“Confidential Information” shall not include any specific information that:
(a)    at the time of disclosure, is generally available to the public;
(b)    after disclosure hereunder, becomes generally available to the public,
except as a result of a breach of this Agreement by the recipient of such
information;
(c)    becomes available to the recipient of such information from a Third Party
that is not legally or contractually prohibited by the disclosing Party from
disclosing such Confidential Information; or
(d)    the recipient of which can demonstrate by clear and convincing evidence
was developed by or for such recipient without the use of any of the
Confidential Information of the disclosing Party or its Affiliates hereunder.
1.15    “Contingent Payments” means the contingent payments contemplated under
Section 3.3 and Section 3.4.
1.16    “Cumulative Net Sales” shall mean all Net Sales from and after the
Closing Date through the applicable measurement date.
1.17    “Distributor Receipts” means, with respect to a Product, all amounts
paid or payable to Retrophin and/or its Affiliates for sales anywhere in the
world of such Product to a Third Party (including, without limitation,
licensees, sublicensees and distributors, which includes, without limitation,
the Initial Distributors) to whom Retrophin or its Affiliates (or their
respective successors or assigns) sells Product for resale by such Third Party.
A sample calculation of such discount to amounts paid or payable to Retrophin
and/or its Affiliates is set forth on the Distributor Receipts Schedule.
Distributor Receipts with respect to a Product shall also include […***…]
1.18    “Electronic Data Room” means the documents relating to Asklepion and its
subsidiaries provided electronically on the share file site by Asklepion to
Retrophin or its advisors


***Confidential Treatment Requested
3

--------------------------------------------------------------------------------




as of the Effective Date and, solely taking into account the addition of such
documents to the share file site required or permitted in accordance with
Section 6.3, as of the Closing Date.
1.19    […***…]
1.20    “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
1.21    “First Commercial Sale” means the first sale for transfer for cash or
some equivalent to which value can be assigned of a L-UDCA Product in the United
States after FDA marketing approval of an L-UDCA Product. A sale on a cost
reimbursement basis for use in a clinical trial will not constitute a First
Commercial Sale.
1.22    “Indication” means an individual disease or clinical condition with
respect to which at least one adequate and well—controlled study to support
inclusion of such disease or condition in the indication statement of an
approved package insert is required for FDA marketing approval for
commercialization of a product.
1.23    “Knowledge of Seller” or “Seller’s Knowledge” means (a) for purposes of
this Agreement other than the representations and warranties contained in
Section 4.11(a), the actual knowledge of the executive officers of Seller,
[…***…], after exercising their duties in good faith, and (b) for purposes of
the representations and warranties contained in Section 4.11(a), the actual
knowledge of Vifor SA.
1.24    “Liens” means any mortgages, security interests, liens, options,
pledges, equities, claims, charges, restrictions, conditions, conditional sale
contracts and any other adverse interests or other encumbrances of any kind
whatsoever. Notwithstanding the foregoing, the term “Liens” shall not include
liens as set forth on the “Permitted Liens Schedule”.
1.25    “L-UDCA Product Patent” means […***…].
1.26    “L-UDCA Product” means the liquid pharmaceutical product being developed
as of the Effective Date by Seller that has UDCA as an active pharmaceutical
ingredient […***…].
1.27    “L-UDCA Product Data Assets” means, in each case, to the extent owned or
controlled by Asklepion, (a) any and all pre-clinical, clinical, chemical
synthesis, manufacturing and testing data, protocols and other information,
including chemical, pharmacological, toxicological, pharmaceutical, physical,
analytical, safety, efficacy, bioequivalency, quality assurance, quality control
and pre-clinical and clinical data for the development and commercialization of
the L-UDCA Product in the United States and its territories, including its
registration, formulation, manufacture, use, storage, transport, importation,
sale, offer for sale, promotion and distribution; and, (b) all files,
correspondence, records, laboratory notebooks, photographs, vendor and other
audits, reports, documentation and other tangible embodiments


***Confidential Treatment Requested
4

--------------------------------------------------------------------------------




(whether in writing, electronically stored or otherwise) related to the matters
described in clause (i) above.
1.28     “L-UDCA Product Inventory” means any and all inventory of the L-UDCA
Product, including work in process inventory and finished product of L-UDCA
Product existing as of the date of this Agreement and held by Vifor SA.
1.29    “L-UDCA Product Know-How” means any and all data, processes,
photographs, techniques, procedures, drawings, compositions, devices, methods,
formulas, algorithms, protocols, scientific research information and other
proprietary information, whether or not patentable, which are not generally
publicly known, relating to the L-UDCA Product.
1.30    “L-UDCA Product IP” means, in each case, to the extent owned or
controlled by Asklepion, the L-UDCA Product Patent and the L-UDCA Product
Know-How.
1.31    “L-UDCA Product Regulatory Assets” means all applications, filings,
dossiers or other documents prepared for, submitted to or received from the FDA
for the purpose of obtaining marketing approval for the L-UDCA Product for the
Orphan Indication and any Additional Indication, including INDs, NDAs, Orphan
Drug Designations, and any data relating thereto.
1.32    “NDA” means a new drug application with the FDA.
1.33    “Net Sales” means, with respect to a Product, the […***…], less:
(a)    […***…];
(b)    […***…];
(c)    […***…]; and
(d)    […***…].
For the avoidance of doubt, Net Sales shall not include any payments among
Retrophin and its Affiliates. Net Sales shall be determined in accordance with
generally accepted accounting principles, consistently applied.
1.34    “Net Revenues” means the sum of […***…].
1.35    “Orphan Drug Designations” means an orphan product designation from the
Department of Health and Human Services, Food and Drug Administration Office of
Orphan
Products Development for UDCA as the active pharmaceutical ingredient for
treating an Indication under the Orphan Drug Act, as amended, and implementing
regulations at 21 C.F.R. Part 316.


***Confidential Treatment Requested
5

--------------------------------------------------------------------------------




1.36    “PDMA” means the Prescription Drug Marketing Act of 1987, as amended,
and the rules, regulations and guidelines promulgated thereunder and in effect
from time to time, and any foreign counterpart thereto.
1.37    “Person” means any individual, partnership, association, corporation,
limited liability company, trust, or other legal Person or entity.
1.38    “Product” means L-UDCA Product or any Combination Product, as the case
may be.
1.39    “Royalties” means the royalties on Net Sales of a Product.
1.40    “Third Party” means any Person other than a Party and such Party’s
Affiliates.
1.41    “UDCA” means ursodeoxycholic acid (3α,7β-dihydroxy-5β-cholanic acid).
1.42    “U.S. Commercialization Plan” means the general marketing and
promotional plans for the L-UDCA Product in the United States, in a manner
consistent with Retrophin’s commercialization plans generally and pharmaceutical
industry standards, for each calendar year.
1.43    Interpretation. Unless the context of this Agreement otherwise requires
(a) words of any gender include each other gender, (b) words using the singular
or plural number also include the plural or singular number, respectively, (c)
the terms “hereof,” “herein,” “hereby,” and derivative or similar words refer to
this entire Agreement, (d) the terms “Article,” “Section,” and “Exhibit” refer
to the specified Article, Section and Exhibit of this Agreement and (e) the
terms “include,” “includes,” or “including,” shall be deemed to be followed by
the words “without limitation” unless otherwise indicated. Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
shall refer to calendar days. The headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


***Confidential Treatment Requested
6

--------------------------------------------------------------------------------




ARTICLE 2
SALE AND PURCHASE OF ASSETS
2.1    Assets.
(a)    Assets. Upon the terms and subject to the conditions of this Agreement,
on the Closing Date, the Seller shall and, if owned or held by its Affiliates,
shall cause its Affiliates to, irrevocably sell, assign, transfer, convey and
deliver to Buyer or its Affiliates (as directed by Buyer in writing), and Buyer
shall and, if and to the extent directed by Buyer, shall cause its Affiliates
to, purchase, acquire, assume and accept, free and clear of any and all Liens,
all right, title and interest of Seller and its Affiliates in and to the
following assets related to the L-UDCA Product (the “Assets”):
(i)    the Assigned Contracts;
(ii)    the L-UDCA Product Data Assets;
(iii)    the L-UDCA Product IP;
(iv)    the L-UDCA Product Regulatory Assets;
(v)    any rights to the L-UDCA Product Inventory;
(vi)    to the extent assignable and owned or controlled by Seller or its
Affiliates, all claims, judgments, cases in action or rights related to the
L-UDCA Product, including, for past, present or future infringement of the
L-UDCA Product IP;
(vii)    copies of other books, records (including computer records),
correspondence (including email communications) of the Seller relating to the
L-UDCA Product and/or the other Assets; and
(viii)    to the extent assignable and owned or controlled by Seller, all
representations, warranties, guarantees, indemnities, undertakings, covenants
not to compete and covenants not to sue benefitting the Assets, certificates,
covenants, agreements and all security therefor received by the Seller on the
purchase, license or other acquisition of any part of the Assets.
2.2    Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date, Buyer shall assume, be responsible for and pay,
perform and discharge when due to assume, any and all of the liabilities of
Seller to the extent relating to the Assigned Contracts, the L-UDCA Product, or
the Assets, each of which are expressly assumed by Buyer and accrue from and
after the Closing Date (the “Assumed Liabilities”). Without limiting the
foregoing, from and after the Closing Date, the Assumed Liabilities shall
include all obligations or other liabilities with respect to the Assets to
satisfy, pay or otherwise discharge all fees of, or payments due to, the FDA or
any other Agency for marketing approval of any L-UDCA Product,


***Confidential Treatment Requested
7

--------------------------------------------------------------------------------




whether or not such obligation or liability arose before or after the Closing
Date, including all PDUFA fees.
2.3    Excluded Liabilities. Except for the Assumed Liabilities, but without
limiting the terms or conditions of this Agreement, Buyer shall not assume or be
liable for any liabilities of Seller or their respective Affiliates (fixed,
contingent or otherwise, and whether or not accrued) relating to the Assigned
Contracts, the L-UDCA Product, or the Assets in respect of the period prior to
the Closing Date (the “Excluded Liabilities”).
2.4    Excluded Assets. Notwithstanding anything to the contrary contained in
Article 2 or elsewhere in this Agreement, all assets of Seller (collectively,
the “Excluded Assets”) that are not part of the Assets, are excluded from the
transactions contemplated by this Agreement and shall remain the property of
Seller after the Closing Date.
2.5    Transfer Taxes and Fees. Any and all sales, excise, use, value-added and
similar taxes, fees or duties assessed or incurred by reason of the sale by
Seller and the purchase by Buyer of the Purchased Assets hereunder shall be
shared equally between the Seller and Buyer, regardless of which Party such
taxes, fees or duties are assessed against.
ARTICLE 3
CONSIDERATION
3.1    Consideration. Subject to the terms and conditions of this Agreement, the
consideration (the “Consideration”) for the transfer and conveyance of the
Assets to Buyer in accordance with Article 2 shall be paid by Buyer by delivery
of the following to Seller.
3.2    Closing Date Payment. On the Closing Date, Retrophin will pay to
Asklepion five hundred thousand dollars ($500,000) by wire transfer of
immediately available funds.
3.3    Milestones. Within forty five (45) days of the first achievement of each
of the Milestone Events set forth below and subject to the next sentence set
forth in this Section 3.3, Retrophin will make the cash payment to Asklepion as
set forth opposite the applicable Milestone Event:
Milestone Event
Payment
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]





***Confidential Treatment Requested
8

--------------------------------------------------------------------------------




The payments set forth in this Section 3.3 (“Milestones”) will only be made in
the event that […***…]. In the event that one or more Other Milestones as set
forth in Section 3.4 are achieved for Cumulative Net Sales prior to […***…],
then […***…].
3.4    Other Milestones. Within forty five (45) days of achievement of each of
the Other Milestone Events below, subject to the next sentence set forth in this
Section 3.4, Retrophin will make the cash payment to Asklepion as set forth
opposite the applicable Other Milestone Event. The payments set forth in this
Section 3.4 will only be made in the event that […***…]. In the event a L-UDCA
Product […***…], no further payments will be made under this Section 3.4.


Other Milestone Event
Payment
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]



3.5    Product Royalties. L-UDCA Product. In addition to the above payments,
Retrophin will, no later than forty five (45) days following the close of each
calendar quarter, pay Asklepion tiered Royalties based on cumulative annual Net
Revenues of Product as set forth below:
Annual Net Revenues of Product
Royalty Rate

As Percent of Net Revenues
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]



3.6    Payment Terms.
(a)    Manner of Payment. All payments to be made by Retrophin under this
Article 3 will be made in U.S. dollars by wire transfer to such bank account as
Asklepion may designate.
(b)    Records and Audits. Retrophin shall keep, and shall cause each of its
Affiliates and licensees, to keep adequate books and records of accounting for
the purpose of calculating all Contingent Payments and Royalties payable to
Asklepion under Sections 3.3, 3.4 and 3.5. For the seven (7) years next
following the end of the calendar year to which each shall pertain, such books
and records of accounting (including those of Retrophin’s Affiliates and
licensees) shall be kept at each of their principal place of business and shall
be open for inspection at reasonable times and upon reasonable notice by an
independent certified accountant selected by Asklepion, and which is reasonably
acceptable to Retrophin, for the sole purpose of inspecting the


***Confidential Treatment Requested
9

--------------------------------------------------------------------------------




Contingent Payments and Royalties due to Asklepion under this Agreement. In no
event shall such inspections be conducted hereunder more frequently than once
every twelve (12) months. Such accountant must have executed and delivered to
Retrophin and its Affiliates or licensees, a confidentiality agreement as
reasonably requested by Retrophin, which shall include provisions limiting such
accountant’s disclosure to Asklepion to only the results and basis for such
results of such inspection. The results of such inspection, if any, shall be
binding on both Parties. Any underpayments shall be paid by Retrophin within
thirty (30) days of notification of the results of such inspection. Any
overpayments shall be fully creditable against amounts payable in subsequent
payment periods. Asklepion shall pay for such inspections, except that in the
event there is any upward adjustment in aggregate Contingent Payments and/or
Royalties payable for any calendar year shown by such inspection of more than
[…***…] of the amount paid, Retrophin shall reimburse Asklepion for any
reasonable out-of-pocket costs of such accountant.
(c)    Reports and Royalty and Contingent Payments. For as long as Contingent
Payments or Royalties are due under Sections 3.3, 3.4 or 3.5, Retrophin shall
furnish to Asklepion a written report (each, a “Report”) for each calendar
quarter, showing the amount of Net Sales of, and any Distributor Receipts in
respect of, Products, and any Royalty or, if applicable, any Contingent Payment
due for such calendar quarter under Sections 3.3, 3.4 or 3.5. Reports shall be
provided within thirty (30) days of the end of the quarter for Net Sales
generated by Retrophin and its Affiliates, and within forty-five (45) days of
the end of the quarter for any Distributor Receipts and Net Sales generated by
licensees. Royalties for each calendar quarter shall be due at the same time as
such written Report for the calendar quarter. The Report shall include, at a
minimum, the following information for the calendar quarter, each listed by
Product and region: (i) the number of units of Products sold by Retrophin and
its Affiliates and their respective licensees, (ii) the gross amount received
for such sales; (iii) deductions taken from Net Sales as specified in the
definition thereof; (iv) any Distributor Receipts, and (v) Net Sales. All
Reports shall be treated as Confidential Information of Retrophin.
(d)    Disputed Reports. Each Report shall be final, binding and conclusive,
unless Seller or its designee notifies Buyer in writing of any disagreement
therewith (an “Objection Notice”) within thirty (30) days after its receipt
thereof, specifying (a) those items as to which there is disagreement and (b) a
reasonably detailed description of the basis, nature, dollar amount and extent
of the dispute or disagreement. If Seller delivers an Objection Notice within
such period, then for a period of twenty (20) business days from the date of
delivery of the Objection Notice, Buyer shall afford Seller and its agents or
other representatives with reasonable access during normal business hours to the
books and records of Buyer and its licensees so as to enable its review of the
Report and the information contained therein. Buyer and Seller shall attempt in
good faith to resolve such dispute, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive. If Buyer and Seller are
unable to resolve all disputes reflected in the Objection Notice within twenty
(20) business days after the date of delivery of the Objection Notice (or such
longer period as Buyer and Seller may mutually agree upon), then Buyer and
Seller shall request Ernst &


***Confidential Treatment Requested
10

--------------------------------------------------------------------------------




Young (the “Independent Accounting Firm”) to resolve any remaining
disagreements. Buyer and Seller shall use their commercially reasonable efforts
to cause the Independent Accounting Firm to make its determination within thirty
(30) days of accepting its selection. The determination by the Independent
Accounting Firm shall be final, binding and conclusive on Buyer and Seller and
shall not be appealable. Buyer and Seller shall deliver to the Independent
Accounting Firm all work papers and back-up materials relating to the unresolved
disputes requested by the Independent Accounting Firm to the extent available to
Buyer, Seller and their respective agents or other representatives. Buyer and
Seller shall be afforded the opportunity to present to the Independent
Accounting Firm any material related to the unresolved disputes and to discuss
the issues with the Independent Accounting Firm; provided, however, that no such
presentation or discussion shall occur without the presence of agents or other
representatives of the Buyer and Seller. The determination of the Independent
Accounting Firm shall be limited to the disagreements submitted to the
Independent Accounting Firm. Upon resolution by the Independent Accounting Firm
to its satisfaction of all such disputed matters, the Independent Accounting
Firm shall cause to be prepared and shall deliver to Buyer and Seller a final
Report setting forth the Net Sales and any Distributor Receipts for the Products
in respect of the calendar quarter at issue in the disputed Report, and the date
of such delivery by the Independent Accounting Firm shall be deemed the date on
which the Report and the Net Sales and any Distributor Receipts for the Products
in respect of the calendar quarter at issue in the disputed Report shall become
final, binding and conclusive. The fees and expenses of the Independent
Accounting Firm shall be borne equally by Seller and Buyer.
(e)    Marketing and Sale of L-UDCA Product. From and after the Closing Date,
Buyer shall, and shall cause its Affiliates and its and its Affiliates’
successors and assigns to:
(i)    keep complete, true and accurate books and records of all Net Sales and
Distributor Receipts and deliver to Seller or its Affiliates, successors or
assigns, the U.S. Commercialization Plan on an annual basis;
(ii)    use Commercially Reasonable Efforts to conduct the regulatory and
manufacturing and supply activities to enable regulatory filing and commercial
launch of the L¬UDCA Product in the United States in a manner consistent with
the U.S. Commercialization Plan;
(iii)    comply with all Applicable Laws with respect to the marketing,
promotion and commercialization of the L-UDCA Product, except where the failure
to comply would not have a material adverse effect on the business, financial
condition or results of operation of the Buyer, taken as a whole;
(iv)    Retrophin shall perform its obligations under this Agreement and shall
conduct its business in compliance with Applicable Law where the failure to
comply would not have a material adverse effect on the business, financial
condition or results of operation of the Buyer, taken as a whole. Without
limiting the generality of the foregoing: (a) Retrophin shall ensure


***Confidential Treatment Requested
11

--------------------------------------------------------------------------------




that all of its employees and consultants comply with Applicable Law, and shall
implement and maintain policies and procedures to ensure such compliance,
including maintaining a corporate compliance program that will include
compliance monitoring focused on specific risk areas, including off-label
promotion, fraud and abuse, and false claims, for the purpose of assessing
whether Retrophin’s policies and procedures are being followed; and (b)
Retrophin shall, and shall ensure that all of its employees and consultants,
comply with all applicable Anti-Corruption Laws;
(v)    if, at any time, Buyer, its Affiliates, or any of their respective
successors or assigns shall (A) consolidate with or merge with or merge into any
other Person, or (B) sell, assign, convey, transfer, license, sublicense, lease
or sublease all or any portion of the Assets, then Buyer shall give a written
notice to Asklepion or its designee (or their respective successors or assigns)
setting forth the name and address of any such Person with which Buyer, its
Affiliates or their respective successors or assigns engaged in such transaction
described in clauses (A) and/or (B), together with the name, telephone number,
facsimile number and email address of an individual contact at such Person and
will provide a copy of such notice to such Person; provided, however, that if
any such Person with which Buyer, its Affiliates or any of their respective
successors or permitted assigns engages in a transaction contemplated by clauses
(A) and/or (B) owns, holds or commercializes […***…], then the assignment of
this Agreement in connection with or pursuant to such transaction shall be
permitted if, following the approval of Seller or its successors or permitted
assigns (which approval shall not be unreasonably withheld), such Person shall
affirmatively undertake to continue to use Commercially Reasonable Efforts with
respect to the L-UDCA Product […***…] owned, held or commercialized by such
Person in an amount reasonably sufficient to compensate Seller or its successors
or permitted assigns for […***…]; and
(vi)    for the Competition Period not, directly or indirectly, (A) manufacture,
produce, market, commercialize or supply any Competitive Product, without the
prior written consent of Seller or first offering to Seller or its successors or
permitted assigns a royalty on such Competitive Product in an amount reasonably
sufficient to compensate Seller or its successors or permitted assigns for any
anticipated losses in Net Revenues or Net Sales resulting from any
manufacturing, production, marketing, commercialization or sale of any such
Competitive Product, or (B) acquire, own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, partner, stockholder, consultant
or otherwise, any Person that competes in manufacturing, producing, marketing or
supplying any Competitive Product.
The Parties agree that the covenant set forth in Section 3.6(e)(vi) is
reasonable with respect to duration and scope and necessary to protect the
legitimate interests of Seller and its Affiliates, and that any violation
thereof would cause irreparable injuries. Therefore, Buyer, on behalf of itself
and its Affiliates and their respective successors and assigns, acknowledges and
agrees that, in the event of a violation by Buyer or its Affiliates of any of
the restrictions contained in Section 3.6(e)(vi), Seller or its Affiliates or
their respective successor or assigns shall be entitled to obtain from


***Confidential Treatment Requested
12

--------------------------------------------------------------------------------




any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief, in addition to any other rights Seller or its Affiliates or
their respective successor or assigns may be entitled. In addition, if the final
judgment of any such court declares that any term or provision of Section
3.6(e)(vi) is invalid or unenforceable, the Parties agree that the court making
the determination of invalidity or unenforceability shall have the power to
reduce the scope, duration, or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term

or provision, and Section 3.6(e)(vi) shall be enforceable as so modified.
(f)    Taxes. Retrophin may withhold from payments due to Asklepion amounts for
payment of any withholding tax that is required by law to be paid to any taxing
authority with respect to such payments. Retrophin will give proper evidence
from time to time as to the payment of any such tax.
(g)    Late Charge. If Retrophin fails to make any payment under this Agreement
timely when due, Retrophin shall pay to Asklepion, in addition to any other sum
due Asklepion under this Agreement or any Ancillary Agreement (as defined
below), a late charge equal to […***…] of such past due payment, compounding
monthly (the “Late Charge”), which Late Charge is a reasonable estimate of the
losses that may be sustained by Asklepion due to the failure of Retrophin to
make timely payments. The Late Charge shall be due whether or not Asklepion
declares a breach of this Agreement or otherwise demands immediate payment of
the sums due under this Article 3. The right to impose the Late Charge shall not
constitute a grace period or provide any right of Retrophin to make a payment
other than on its due date. It is hereby expressly agreed that such Late Charge
is to compensate Asklepion for costs incurred in connection with the
administration of such late payment, and does not constitute a penalty. The Late
Charge is in addition to, and not in any way in limitation of, any other money
due by Retrophin under this Agreement or any Ancillary Agreement by reason of
such late payment or otherwise.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth on the Seller’s disclosure schedule attached hereto and
incorporated herein, comprising schedules numbered according to the sections of
this Article 4 and as specifically set forth herein (the “Seller’s Disclosure
Schedule”), with each exception set forth in the Seller’s Disclosure Schedule
deemed to qualify (a) the corresponding representation and warranty set forth in
this Agreement that is specifically identified (by cross-reference or otherwise)
in the Seller’s Disclosure Schedule and (b) all other representations and
warranties to the extent the relevance of such exception to such other
representation and warranty is reasonably clear, Seller hereby represents and
warrants to Buyer as of the Effective Date and as of the Closing Date (except if
another date is specified in the representation or warranty) as follows:


***Confidential Treatment Requested
13

--------------------------------------------------------------------------------




4.1    Organization. Seller is a business entity duly organized, validly
existing and in good standing under the laws of Delaware. Seller has the
requisite power and authority to own, lease and operate the properties now
owned, leased and operated by it and to carry on its business as currently
conducted. Seller is duly qualified to do business as a foreign entity in each
jurisdiction in which the nature of its business or the character of its
properties makes such qualification necessary, except where the failure to do so
would not have a material adverse effect on the Seller or any of the Assets,
taken as a whole.
4.2    Authority and Enforceability. Seller has the requisite power and
authority to enter into this Agreement and each of the Bill of Sale and
Assignment and Assumption Agreement(s), in each case, to which it is a party
(collectively the “Ancillary Agreements”), and to perform its obligations
hereunder and thereunder. Seller has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and each Ancillary
Agreement to which it is a party, and the performance of its obligations
hereunder and thereunder. This Agreement has been, and each Ancillary Agreement
to which it is a party will be, duly and validly executed and delivered by
Seller and this Agreement is, and each Ancillary Agreement to which it is a
party will be, the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except that such enforceability may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to creditors’ rights generally, and is subject to general principles
of equity.
4.3    No Violation, Etc. Assuming that the consents to assign the Assigned
Contracts are obtained, the execution and delivery of this Agreement and the
performance of the Seller’s obligations hereunder does not, and the execution
and delivery of each Ancillary Agreement to which it is a party and the
performance of the Seller’s obligations thereunder will not, (a) violate or
conflict with any provision of the certificate of formation or limited liability
company agreement of Seller, (b) violate, or conflict with, or result in a
breach of any provision of, or constitute a default or give rise to any right of
termination, cancellation or acceleration (with the passage of time, notice or
both) under any Assigned. Contract, (c) violate any Applicable Law which Seller
or any of the Assets are subject or (d) result in any Lien on the Assets.
Without limiting the foregoing, Seller has not granted any right to any Third
Party which would conflict with the conveyance of the Assets to Buyer […***…].
4.4    No Consents and Approvals. Except for the consents to assign the Assigned
Contracts, no permit, consent, approval or authorization of, or notice,
declaration, filing or registration with, any governmental authority or Third
Party is or will be necessary in connection with the execution and delivery by
Seller of this Agreement and each Ancillary Agreement to which it is a party or
the performance by Seller of its obligations hereunder and thereunder.
4.5    Litigation. There is no litigation, proceeding, arbitration, or, to the
Seller’s Knowledge, investigation pending against the Seller or its Affiliates,
or to Seller’s Knowledge, threatened with respect to the Assets or the
transactions contemplated herein.


***Confidential Treatment Requested
14

--------------------------------------------------------------------------------




4.6    Compliance with Law. Seller has complied with the Applicable Laws and has
conducted, and, to Seller’s Knowledge, each of Seller’s contractors or
consultants have conducted, all development and commercialization activities (if
any) related to the L-UDCA Product in accordance with the Applicable Laws,
except, in each case, where the failure to comply would not have a material
adverse effect on development and/or commercialization of L-UDCA Product.
4.7    Assets. Assuming that the consents to assign the Assigned Contracts are
obtained, Seller has, and on the Closing Date will convey and transfer to Buyer,
legal, equitable and valid title to, or a valid lease or license to use, each
and all of the Assets, free and clear of any and all Liens other than Permitted
Liens. The Assets constitute all assets (tangible and intangible) of Seller
relating to the development, manufacture and commercialization of the L-UDCA
Product as currently held by Seller as of the Effective Date.
4.8    Product Data Assets. Seller has made available to Buyer in the Electronic
Data Room true, correct and complete copies of all tangible embodiments in
Seller’s possession or control of the L-UDCA Product Data Assets. The L-UDCA
Product Data Assets constitute all information in the possession or control of
Seller or its Affiliates pertaining to the development, manufacture and
commercialization of the L-UDCA Product, including efficacy, side effects,
injury, toxicity or sensitivity, reaction and incidents or severity thereof,
associated with any clinical use, studies, investigations or tests with such
L-UDCA Product (animal or human), whether or not determined to be attributable
to such L-UDCA Product. Neither Seller nor its Affiliates have employed, or, to
Seller’s Knowledge, used a contractor or a consultant that employs, any
individual or entity debarred by the FDA, or any individual who or entity which
is the subject of any FDA debarment investigation or proceeding.
4.9    Assigned Contracts. The Assigned Contracts Schedule lists all material
Seller contracts relating to the L-UDCA Product. Seller has made available to
Buyer in the Electronic Data Room true, correct and complete copies of the
Assigned Contracts (including amendments thereto). The Assigned Contracts are
valid and binding obligation of the parties thereto, enforceable in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to creditors’
rights generally, or general principles of equity. As applicable, Seller has
duly performed all of its obligations under the Assigned Contracts to the extent
that such obligations to perform have accrued; and no breach or default by
Seller, alleged breach or default by Seller, or event which would (with the
passage of time, notice or both) constitute a breach or default by Seller
thereunder has occurred. Seller has not received written notice of default or
breach under the Assigned Contracts. Assuming the receipt of all consents to
assign the Assigned Contracts, the execution, delivery and performance of this
Agreement or any Ancillary Agreement and the consummation of the transactions
contemplated hereby and thereby will not result in a breach of or default under
any Assigned Contract, will not terminate any rights of, or accelerate any
obligation of, Seller under any Assigned Contract and do not require any
consent, approval, waiver or other action by any party to any Assigned Contract.


***Confidential Treatment Requested
15

--------------------------------------------------------------------------------




4.10    Intellectual Property.
(a)    Seller has valid and enforceable exclusive license rights to the extant
L-UDCA Product IP.
(b)    Assuming that the consents to assign the Assigned Contracts are obtained,
Seller has sufficient right to transfer and convey and is not obligated to pay,
and immediately following the Closing Date, Buyer will not be obligated to pay,
any Person any royalty, fee or other consideration with respect to the use of
the L-UDCA Product IP, other than […***…] and the consideration payable to
Seller pursuant to Article 3. Without limiting the generality of the last
sentence of Section 4.3 or […***…], Seller has not previously granted any rights
to any Third Party that conflict with or are otherwise inconsistent with
conveyance of the L-UDCA Product IP to Buyer as provided herein and further
represent and warrant that, except as set forth in this Agreement and the
Ancillary Agreements, the Seller has not entered into any agreement pursuant to
which it has assigned or otherwise disposed of any interest it has in, to, or
under any L-UDCA Product IP, or has agreed to do any of the foregoing in the
future.
(c)    No written claim has been received by Seller or, to Seller’s Knowledge
are there any facts or circumstances which would result in receipt of a claim
against Seller, nor has Seller received written notice of any threatened claim
with respect to any L-UDCA Product IP that alleges that such L-UDCA Product IP,
or the use or exploitation thereof, infringes or misappropriates the
intellectual property rights of any Third Party, and Seller has not threatened
or initiated any claim against any Third Party alleging that such Third Party
infringes or has misappropriated any L-UDCA Product IP.
(d)    To the Knowledge of Seller, none of the L-UDCA Product IP (i) is the
product or subject of any joint development activity or agreement with any Third
Party; (ii) is the subject of any consortia agreement or cross-license
([…***…]); and/or (iii) has been financed in whole or in part by any Third
Party. To the Knowledge of Seller, Seller has not used any intellectual property
in connection with the commercialization of the L-UDCA Product that Seller does
not own or control and that Buyer is not free to use without liability, subject
to the terms of this Agreement.
(e)    To the Knowledge of Seller, no invention included in the L-UDCA Product
IP, including the manufacture or use thereof, infringes or misappropriates any
intellectual property right of any Third Party.
4.11    L-UDCA Product Inventory. To the Knowledge of Seller, all of the L-UDCA
Product Inventory (i) meets the specifications therefor, and (ii) is free from
known defects and damage and is usable in the ordinary course.
4.12    Solvency. Upon and immediately following the Closing Date, after giving
effect to all of the transactions contemplated by and in this Agreement
(including the payment of the Effective Date Payment and the assumption by Buyer
of the Assumed Liabilities in accordance herewith), to


***Confidential Treatment Requested
16

--------------------------------------------------------------------------------




Seller’s Knowledge, Seller will not be insolvent and will have sufficient
capital to continue in business and pay its debts as they become due.
4.13    Absence of Certain Practices. To Seller’s Knowledge, no director,
manager, officer or employee of Seller or other Person acting on Seller’s
behalf, directly or indirectly, has given, made or agreed to give or make any
material or illegal commission, payment, gratuity, gift, political contribution
or other similar benefit to any employee or official of any governmental entity
or any other Person who is or may be in a position to help or hinder such Seller
or assist such Seller in connection with any proposed transaction.
4.14    Brokers, Finders, Etc. Seller has not entered into any brokerage or
other agreement contemplating commissions or other payments payable upon sale or
conveyance of the Assets as provided herein or otherwise upon consummation of
the transactions contemplated hereby. All negotiations relating to this
Agreement and the transactions contemplated hereby have been carried on without
the intervention of any Person acting on behalf of Seller in such manner as to
give rise to any valid claim against Buyer for any brokerage or finder’s
commission, fee, or similar compensation.
4.15    Reliance. Seller recognizes and agrees that, notwithstanding any
investigation by Buyer and assuming the accuracy of the Buyer’s representations
and warranties contained in Article 5, Buyer is relying upon the representations
and warranties made by Seller in this Article 4.
4.16    No Filing Misrepresentations; L-UDCA Product Approvals and Commitments
in the US.
(a)    To the Seller’s Knowledge, Seller has not, with respect to the L-UDCA
Product: (a) made any untrue statement of material fact or fraudulent statement
to the FDA or any other equivalent foreign agency; (b) failed to timely disclose
a material fact required to be disclosed to the FDA or any other or any
equivalent foreign agency; or (c) committed an act, made a statement, or failed
to make a statement that would reasonably be expected to provide the basis for
the FDA to invoke its policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191
(September 10, 1991).
(b)    Seller has made available to Buyer in the Electronic Data Room all
material correspondence between Seller and the FDA (including submission cover
sheets) relating to the Seller’s submission for approval of the L-UDCA Product
or application for or receipt of an Orphan Drug Designation in the United States
since January 1, 2012, as well as such additional materials contemplated by such
correspondence as were reasonably requested by Buyer, in each case, that relate
to the Indications for the L-UDCA Product, the likelihood of obtaining marketing
approval of an L-UDCA Product by FDA, the timing of marketing approval of an
L-UDCA Product by FDA, and any post-approval obligations within the United
States.


***Confidential Treatment Requested
17

--------------------------------------------------------------------------------




4.17    Exclusive Representations and Warranties. Other than the representations
and warranties set forth in this Article 4 of this Agreement or in any Ancillary
Agreement, Seller is not making any representations or warranties, express or
implied. Except for the representations and warranties contained in Article 5,
Seller acknowledges that Buyer is not making, and Seller acknowledges that it
has not relied upon or otherwise been induced by, any other express or implied
representation or warranty with respect to Buyer or with respect to any other
information provided or made available to Seller in connection with the
transactions contemplated by this Agreement.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as of the Effective Date and as
of the Closing Date as follows:
5.1    Organization. Buyer is organized, validly existing and in good standing
under the laws of state of Delaware. Buyer has the requisite power and authority
to own, lease and operate the properties now owned, leased and operated by it
and to carry on its businesses as currently conducted. Buyer is duly qualified
to do business as a foreign entity in each jurisdiction in which the nature of
its business or the character of its properties makes such qualification
necessary, except where the failure to do so would not have a material adverse
effect on Buyer.
5.2    Authority and Enforceability. Buyer has the requisite power and authority
to enter into this Agreement and each Ancillary Agreement to which it is a party
and to perform its obligations hereunder and thereunder. Buyer (including its
board of directors) has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and each Ancillary Agreement to which
it is a party, and the performance of its obligations hereunder and thereunder.
No vote of Buyer’s stockholders is needed to approve this Agreement, each
Ancillary Agreement to which Buyer is a party or the transactions contemplated
hereby, including the issuance of any shares of common stock to Seller. This
Agreement and each Ancillary Agreement to which it is a party has been duly and
validly executed and delivered by Buyer, and is the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
5.3    No Violation, Etc. The execution and delivery of this Agreement and each
Ancillary Agreement to which it is a party and the performance of the
obligations hereunder and thereunder by Buyer does not and will not (a) violate
or conflict with any provision of the charter documents of Buyer, (b) violate,
or conflict with, or result in a breach of any provision of, or constitute a
default or give rise to any right of termination, cancellation or acceleration
(with the passage of time, notice or both) under any agreement, lease,
instrument, obligation, understanding or arrangement, oral or written, to which
Buyer or its Affiliate is a party or by which any of Buyer’s properties or
assets is subject, or (c) violate any Applicable Law which Buyer or any of its
properties or assets are subject.
5.4    No Consents and Approvals. No permit, consent, approval or authorization
of, or notice, declaration, filing or registration with, any governmental
authority or Third Party is or will


***Confidential Treatment Requested
18

--------------------------------------------------------------------------------




be necessary in connection with the execution and delivery by Buyer of this
Agreement and each Ancillary Agreement to which it is a party or the performance
by Buyer of its obligations hereunder and thereunder.
5.5    Brokers, Finders, Etc. Buyer has not entered into any brokerage or other
agreement contemplating commissions or other payments payable upon sale or
conveyance of the Assets as provided herein or otherwise upon consummation of
the transactions contemplated hereby. All negotiations relating to this
Agreement and the transactions contemplated hereby have been carried on without
the intervention of any Person acting on behalf of Buyer in such manner as to
give rise to any valid claim against Seller for any brokerage or finder’s
commission, fee, or similar compensation.
5.6    SEC Reporting. Buyer has timely filed all reports, schedules, forms,
statements and other documents required to be filed by Buyer (hereinafter “SEC
Reports”) under the Securities Act of 1933, as amended, and the rules and
regulation promulgated thereunder (the “Securities Act”) and the Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act, or the Securities
Act, as the case may be, and the rules and regulations of the U.S. Securities
and Exchange Commission promulgated thereunder. None of the SEC Reports,
including any financial statements or schedules included or incorporated by
reference therein (the “Financial Statements”), at the time filed or, if amended
or superseded by a subsequent filing, as of the date of the last such amendment
or superseding filing, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Financial Statements and the related notes
have been prepared in accordance with accounting principles generally accepted
in the United States, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in the Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes, may be condensed or summary statements or may conform
to the SEC’s rules and instructions for Quarterly Reports on Form 10-Q) and
fairly present in all material respects the consolidated financial position of
Buyer and its subsidiaries as of the dates thereof and the consolidated results
of its operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
5.7    Financing. Buyer has, and will on the Closing Date have, sufficient funds
to consummate the transactions contemplated by this Agreement, and Buyer
understands that under the terms of this Agreement, Buyer’s consummation of the
transactions contemplated hereby is not in any way contingent upon or otherwise
subject to (a) Buyer’s consummation of any financial arrangements or Buyer’s
obtaining of any financing or (b) the availability, grant, provision or
extension of any financing to Buyer. Buyer has and reasonably expects that
Buyer, its Affiliates and/or their respective successors and assigns will
maintain for so long as it commercializes the L-


***Confidential Treatment Requested
19

--------------------------------------------------------------------------------




UDCA Product, appropriate financing or sources of liquidity to commercialize the
L-UDCA Product in the United States and the rest of the world consistent with
the provisions of this Section 3.6(e);
5.8    Compliance with Law. Buyer has complied with the Applicable Laws with
respect to the development, promotion, marketing and sales of its products, and
has conducted, and, to Buyer’s knowledge, each of Buyer’s contractors or
consultants have conducted, all development and commercialization activities
related to the development, promotion, marketing and sales of its products with
the Applicable Laws, except, in each case, where the failure to comply would not
have a material adverse effect on the business, financial condition or results
of operation of the Buyer, taken as a whole.
5.9    No Competitive Product. Buyer does not, directly or indirectly,
manufacture, produce, market, commercialize or supply any Competitive Product
and, as of the Effective Date, has no plans, proposals or strategies to do so.
5.10    Reliance. Buyer recognizes and agrees that, notwithstanding any
investigation by Seller, Seller is relying upon the representations and
warranties made by Buyer in this Article 5. Without limiting the representations
or warranties of Seller set forth in Article 4 or the representations and
warranties of Section 5.11, Buyer or its representatives have inspected and
conducted such reasonable review and analysis of the Assets and the L-UDCA
Product Inventory and the Assumed Liabilities as desired by Buyer. The purchase
of the Assets and L-UDCA Product Inventory and the assumption of the Assumed
Liabilities by Buyer and the consummation of the transactions contemplated
hereunder by Buyer are not done in reliance upon any warranty or representation
by, or information from, Seller or its Affiliates or their respective
representatives of any sort, oral or written, except the warranties and
representations specifically set forth in this Agreement (including the
schedules and exhibits hereto).
5.11    Exclusive Representations and Warranties. Other, than the
representations and warranties set forth in this Article 5 of this Agreement or
in any Ancillary Agreement, Buyer is not making any representations or
warranties, express or implied.
5.12    No Knowledge of Breach. To the Buyer’s knowledge, there exists no fact,
circumstance or matter which may constitute a breach of any representation or
warranty contained in this Agreement by Seller, including any schedule attached
hereto.
5.13    Disclaimer. Buyer acknowledges that Seller makes no representation,
warranty or guaranty under this Agreement, including pursuant to the
representations and warranties contained in Article 4, and expressly disclaims
all warranties of any kind, concerning the receipt (if at all) of a L-UDCA NDA
or other marketing approval of an L-UDCA Product may be granted (if at all).
ARTICLE 6
COVENANTS AND AGREEMENTS


***Confidential Treatment Requested
20

--------------------------------------------------------------------------------




6.1    Additional Deliveries. For no additional consideration, from time to
time, on and after the Closing Date, at Buyer’s reasonable request, Seller
shall, and shall cause its Affiliates to, execute and deliver such additional or
confirmatory instruments, documents of conveyance, endorsements, assignments and
acknowledgments as are reasonably necessary to evidence or vest in Buyer sole
and exclusive title in and to the Assets.
6.2    Additional Assistance. For no additional consideration, from time to
time, on and after the Closing Date, at Buyer’s request, Seller and its
Affiliates shall provide reasonable assistance and cooperation to Buyer in
connection with the conveyance of the Assets and enforcing and defending
statutory protections in and to any L-UDCA Product IP, and Seller hereby
irrevocably designates and appoints Buyer as its agent and attorney-in-fact,
coupled with an interest, to act for and on Seller’s behalf to execute and file
any document and to do all other lawfully permitted acts to further the
foregoing with the same legal force and effect as if executed by Seller.
6.3    Supplemental Disclosure. Seller may until the Closing Date promptly
supplement or amend the Seller’s Disclosure Schedule with respect to any matter
hereafter arising or discovered that, if existing or known at the date of this
Agreement, would have been required to be set forth or described in the Seller’s
Disclosure Schedule. In the event that such supplemented or amended Seller’s
Disclosure Schedule reflects any event, condition or circumstance occurring or
arising that is not otherwise prohibited pursuant to Sections 7.1 or 7.2 and
which does not have a material adverse effect on the Assets, then prior to the
Closing, the specified representations and warranties made by Seller will be
deemed automatically modified to reflect such event as of the date that such
event occurs or arises. The delivery of any such supplemented or amended
Seller’s Disclosure Schedule pursuant to this Section 6.3 will be deemed to have
cured any misrepresentation or breach of warranty that otherwise might have
existed hereunder by reason of such event, condition or circumstance and Buyer
will not be entitled to terminate this Agreement nor will any Indemnitee of
Buyer have any claim to indemnification or reimbursement for any such event.
ARTICLE 7
CONDITIONS PRECENDENT; CLOSING DATE
7.1    Conditions Precedent of Buyer and Seller. Each of the Party’s obligations
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions precedent:
(a)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other material legal restraint or prohibition issued
or promulgated by a governmental authority preventing the consummation of the
transactions contemplated by this Agreement shall be in effect, and there shall
not be any Applicable Law that makes consummation of the transactions
contemplated by this Agreement illegal.
(b)    No Governmental Litigation. There shall not be any litigation,
proceeding, arbitration, or known investigation commenced by a governmental
authority seeking to prohibit,


***Confidential Treatment Requested
21

--------------------------------------------------------------------------------




limit, delay, or otherwise restrain the consummation of this Agreement and the
transactions contemplated by this Agreement.
7.2    Buyer’s Conditions Precedent. The obligations of Buyer to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
(a)    Accuracy of Representations. Each of the representations and warranties
made by Seller in this Agreement shall be true and correct in all material
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), except to the extent that such representations
and warranties are qualified by the term “material”, or words of similar import,
in which case such representations and warranties (as so written, including the
terms “material”, or words of similar import) shall be true and correct in all
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), and the Seller shall have delivered to Buyer a
certificate certifying to the effect of the foregoing.
(b)    Performance of Covenants. All of the covenants and obligations that
Seller is required to comply with or to perform at or prior to the Closing Date
shall have been complied with and performed in all material respects, and the
Seller shall have delivered to Buyer a certificate certifying to the effect of
the foregoing has been satisfied.
(c)    Transaction Documents. Seller shall have executed and delivered to Buyer
all Ancillary Agreements to which it is a party.
(d)    Required Consents. Seller shall have obtained and delivered to Buyer all
consents, approvals, or waivers, if any, listed on Schedule 7.2(d) of the
Seller’s Disclosure Schedules.
(e)    Supply Agreement. Seller agrees for a period of […***…] commencing on the
Effective Date to assist Buyer at Buyer’s request in establishing a supply chain
for the supply of UDCA in bulk, if, and only if, the relationship with Vifor SA
is terminated.
7.3    Seller’s Conditions Precedent. The obligations of Seller to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
or waiver, at or prior to the Closing Date, of each of the following conditions
precedent:
(a)    Accuracy of Representations. Each of the representations and warranties
made by Buyer in this Agreement shall be true and correct in all material
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), except to the extent that such representations
and warranties are qualified by the term “material”, or words of similar import,
in which case such representations and warranties (as so written, including the
terms “material”, or words of similar import) shall be true and correct in all
respects at and as of the Closing Date (or, if made as of a specified period or
date, as of such period or date), and the Buyer shall have delivered to Seller a
certificate certifying to the effect of the foregoing.


***Confidential Treatment Requested
22

--------------------------------------------------------------------------------




(b)    Performance of Covenants. All of the covenants and obligations that Buyer
is required to comply with or to perform at or prior to the Closing Date shall
have been complied with and performed in all material respects, and the Buyer
shall have delivered to Seller a certificate certifying to the effect of the
foregoing has been satisfied.
(c)    Transaction Documents. Buyer shall have executed and delivered to Seller
all Ancillary Agreements to which it is a party.
(d)    Closing Date Payment. Buyer shall have made the Closing Date Payment in
accordance with Section 3.2.
(e)    U.S. Commercialization Plan. Buyer shall have delivered to Seller at or
immediately prior to Closing, the U.S. Commercialization Plan for the second
half of 2016 and for calendar year 2017.
7.4    Closing Date. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall be conducted telephonically and/or via email,
facsimile transfer or other similar means of correspondence on such date to be
mutually agreed upon by Buyer and Seller, which date shall be no later than the
third business day after all of the conditions set forth in Sections 7.1, 7.2
and 7.3 of this Agreement have been satisfied or waived (other than those
conditions which, by their terms, are intended to be satisfied at the Closing),
or at such other time and place as Buyer and Seller shall mutually agree. The
date on which the Closing actually takes place is referred to in this Agreement
as the “Closing Date.”
ARTICLE 8
INDEMNIFICATION
8.1    By Seller. From and after the Closing Date, to the extent provided in,
and subject to the limitations set forth in, this Article 8, Seller shall
indemnify, defend and hold harmless Buyer and its Affiliates and their
respective officers, directors, employees, agents, successors and assigns (the
“Buyer Indemnitee Group”) from and against any Third Party claims, suits or
proceedings and any damages and/or liabilities therefrom or settlement thereof
(including reasonable fees of attorneys and court costs) (collectively,
“Losses”) to the extent arising out of or related to (a) any breach of any
representation, warranty made by Seller contained in herein, (b) any breach in
the performance of any covenant or agreement of Seller contained in this
Agreement, (c) any payment obligations under any “bulk transfer” law or similar
Applicable Law applicable to the transfer of the Assets to Buyer, and (d) any
Excluded Liability.
8.2    By Buyer. From and after the Closing Date, to the extent provided in this
Article 8, Buyer shall indemnify, defend and hold harmless Seller and its
Affiliates and their respective officers, directors, employees, agents,
successors and assigns (the “Seller Indemnitee Group” and together with the
Buyer Indemnitee Group, the “Indemnitee Groups” and each, and “Indemnitee
Group”) from and against any Losses to the extent arising out of or related to
(a) any breach of any


***Confidential Treatment Requested
23

--------------------------------------------------------------------------------




representation, warranty made Buyer contained in this Agreement, (b) any breach
in the performance of any covenant or agreement of Buyer contained in this
Agreement, (c) any Losses arising out of the failure of Buyer or any of its
Affiliates to comply with Applicable Laws with respect to the marketing,
promotion and commercialization of the L-UDCA Product from and after the Closing
Date, and (d) any Assumed Liability.
8.3    Indemnification Procedures. A Party (the “Indemnitee”) that intends to
claim indemnification under this Article 8 shall promptly notify the other Party
(the “Indemnitor”) in writing of any action, claim or liability in respect to
which the Indemnitee or any member of its Indemnitee Group intends to claim such
indemnification. The Indemnitee shall permit and shall cause its employees and
agents to permit, the Indemnitor, at its discretion, to settle any such action,
claim or liability and agrees to the complete control of such defense or
settlement by the Indemnitor; provided, however, that such settlement does not
materially and adversely affect the Indemnitee’s rights hereunder or impose an
injunction or equitable relief against the Indemnitee or to compel the
Indemnitee to take any action. No such action, claim or liability shall be
settled by the Indemnitee without the prior written consent of the Indemnitor
(which consent shall not be unreasonably withheld, delayed or conditioned), and
the Indemnitor shall not be responsible for any fees or other costs incurred
other than as provided herein. The Indemnitee, its employees, agents and
Affiliates shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any action, claim or
liability covered by this indemnification. The Indemnitee shall have the right,
but not the obligation to be represented by counsel of its own selection at its
own expense.
8.4    Limitations on Indemnification.
(a)    The representations, warranties and covenants of the Parties in this
Agreement shall survive the Closing Date and continue in full force and effect
for a period of twelve (12) months thereafter; provided that (i) claims related
to breaches by Seller of the representations and warranties contained in Section
4.16(a) […***…], (ii) claims related to fraud or willful or intentional
misconduct shall survive the Closing Date until the expiration of the date on
which the statute of limitations otherwise applicable to such claims has
expired, and (iii) any covenants or agreements contained in this Agreement that
by their terms are to be performed after the Closing Date shall survive until
fully discharged. For the avoidance of doubt, Retrophin’s obligations to make
any Contingent Payment or Royalty payment contemplated by the covenants set
forth in Sections 3.3 or 3.4, respectively, shall survive the Closing Date for
so long as Retrophin has Net Revenues or Product is otherwise sold.
(b)    The Seller shall not be obligated to provide indemnification for Losses
in respect of claims made under Section 8.1 unless and until the aggregate of
the Losses exceeds […***…] ([…***…]) (the “Basket”), after which point Seller
shall be liable for all such Losses dollar for dollar in excess of the Basket,
but only to the extent that such aggregate Losses do not exceed […***…]
([…***…]) (the “Cap Amount”); provided, however, that the Basket and Cap Amount
shall not apply, and all Losses of the Buyer Indemnitee Group shall be
immediately subject to


***Confidential Treatment Requested
24

--------------------------------------------------------------------------------




indemnification, in respect of any Loss (but shall not exceed […***…] ([…***…])
in the aggregate with respect to (i) claims related to any breach of any
representation and warranty contained in Sections 4.2, 4.10(a), 4.10(b), 4.16(a)
and 4.16(b) (but solely to the extent that breaches by Seller of the
representations and warranties contained in Section 4.16(a) […***…], such that
any and all other breaches by Seller of the representations and warranties
contained in Section 4.16(a) shall be subject to the Basket and Cap Amount) (ii)
claims related to fraud or willful or intentional misconduct, or (iii) claims
made under Section 8.1(c) or (d); provided, further, that any and all such
Losses of the Buyer Indemnitee Group described in the foregoing proviso shall be
applied against the Cap for purposes of calculating the Seller’s aggregate
liabilities under this Section 8.4(b). In no event shall the Seller be liable
for Losses under this Agreement in an aggregate amount greater than […***…]
([…***…]).
(c)    The amount of any and all Losses will be determined net of any amounts
recovered by the Buyer Indemnitee Group under insurance policies (net of any
deductible or self-insurance retention amounts and any increases in premiums
resulting therefrom) and any indemnity, contribution or similar payment actually
recovered by the Buyer Indemnitee Group thereof from any Third Party with
respect to such Losses. Each Indemnitee Group shall use commercially reasonable
efforts to mitigate all Losses suffered by it which are subject to
indemnification hereunder.
(d)    No Indemnity Group shall be entitled to indemnification pursuant this
Article 8 for punitive damages, lost profits, consequential, exemplary or
special damages. No Indemnitee Group shall be entitled to any duplicative
recovery for the same Loss under this Article 8 to the extent that any such
member of such Indemnitee Group has been expressly compensated for such Loss.
(e)    All indemnification payments made pursuant to this Article 8 shall be
treated for tax purposes as adjustments to the Consideration unless otherwise
required by Applicable Law.
8.5    Exclusive Remedy. The Parties acknowledge and agree that, except with
respect to claims based on fraud or intentional or willful misrepresentation,
claims involving specific performance or other equitable remedies or relief
permitted under this Agreement or the Ancillary Agreements, claims involving
Buyer’s failure to make any payment when due under Article 3, or claims
involving a breach of Buyer’s obligations pursuant to Section 3.6(e), the
foregoing indemnification provisions in this Article 8 shall be the exclusive
remedy for any breach of this Agreement or the Ancillary Agreements and any
claims with respect to the transactions contemplated hereby.
ARTICLE 9
TERMINATION
9.1    Termination Prior to Closing Date. Notwithstanding any contrary
provisions of this Agreement, the respective obligations of the Parties hereto
to consummate the transactions


***Confidential Treatment Requested
25

--------------------------------------------------------------------------------




contemplated by this Agreement may be terminated and abandoned at any time at or
before the Closing Date only as follows:
(a)    At any time, without liability of any Party to the others, upon the
mutual written consent of the Buyer and Seller
(b)    By either Buyer or Seller, if Seller, on the one hand, or Buyer, on the
other hand, has materially breached any representation, warranty, covenant or
agreement contained herein (provided that such breach is not the result of any
breach of any covenant, representation or warranty by the terminating Party),
which breach has not been cured within 30 calendar days following written notice
of such breach by the terminating Party, and such breach renders the conditions
precedent to the terminating Party’s obligation to consummate the transactions
contemplated by this Agreement, set forth in Article 7 incapable of being
satisfied.
9.2    Effect of Termination. In the event of the termination of this Agreement
as provided in Sections 9.1, written notice thereof shall forthwith be given to
the other party hereto specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(except for the provisions of this Section 9.3, any payment made pursuant to
Section 3.2, which Seller shall be entitled to retain, Article 10 and Article
11, which shall survive any such termination and, in the case of termination of
this Agreement pursuant to Section 9.2, the additional reversion by Buyer to
Seller of all right, title and interest and to the Assets to Seller) and there
shall be no liability on the part of Buyer or Seller, except for (a) in the case
of termination of this Agreement pursuant to Section 9.2, any rights of Seller
to reversion by Buyer to Seller of all right, title and interest and to the
Assets to Seller, or (b) damages resulting from any breach of this Agreement or
any Ancillary Agreement by Buyer or Seller.
ARTICLE 10
DISPUTE RESOLUTION
10.1    Consent to Jurisdiction; Venue; Service of Process. Each Party hereto,
by its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of any New York federal court sitting in the Borough of Manhattan
of The City of New York for the purpose of any claim, action, suit, or
proceeding among the Parties arising in whole or in part under or in connection
with this Agreement (a “Dispute”); provided, however, that if such federal court
does not have jurisdiction over such Dispute, such Dispute shall be heard and
determined exclusively in any New York state court sitting in the Borough of
Manhattan of The City of New York, (ii) hereby waives to the extent not
prohibited by Applicable Law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Dispute, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such Dispute brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other


***Confidential Treatment Requested
26

--------------------------------------------------------------------------------




court other than one of the above-named courts, or that this Agreement or any of
the other Ancillary Agreements or the subject matter hereof and thereof may not
be enforced in or by such court, and (iii) hereby agrees to commence any such
Dispute only before one of the above-named courts. Notwithstanding the
immediately preceding sentence, a party may commence any Dispute in a court
other than the above-named courts solely for the purpose of enforcing an order
or judgment issued by one of the above-named courts.
10.2    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE, AND COVENANT THAT THEY
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY DISPUTE ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE OTHER ANCILLARY AGREEMENTS OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES HERETO AGREE THAT ANY OF THEM MAY FILE
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS
RIGHT TO TRIAL BY JURY. ANY DISPUTE WHATSOEVER AMONG THEM RELATING TO THIS
AGREEMENT, THE OTHER ANCILLARY AGREEMENTS OR ANY OF THE CONTEMPLATED
TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
10.3    Consent to Service of Process. Each Party hereto hereby agrees that
service of any process, summons, notice or document by U.S. registered mail,
return receipt requested, at its address specified pursuant to Section 11.8
shall constitute good and valid service of process in any Dispute among the
Parties hereto arising in whole or in part under or in connection with this
Agreement or any other Ancillary Agree, and each Party hereto hereby waives and
agrees not to assert (by way of motion, as a defense, or otherwise) in any such
Dispute any claim that service of process made in accordance with this Section
10.3 does not constitute good and valid service of process.
ARTICLE 11
MISCELLANEOUS
11.1    Confidentiality.
(a)    Each Party will treat as confidential the Confidential Information of the
other Party, and will take all necessary precautions to assure the
confidentiality of such Confidential Information. Each Party agrees to return to
the other Party upon the expiration or termination of this Agreement all
Confidential Information acquired from such other Party, except as to such
information it may be required to retain under Applicable Laws, and except for
one copy of such information to be retained by such Party solely to enable it to
assess its compliance with the confidentiality provisions


***Confidential Treatment Requested
27

--------------------------------------------------------------------------------




of this Section 11.1. From and after the Effective Date, neither Party shall,
without the other Party’s express prior written consent, use or disclose any
such Confidential Information for any purpose other than to carry out its
obligations hereunder. Each Party, prior to disclosure of Confidential
Information of the other Party to any employee, consultant or advisor shall
ensure that such Person is bound in writing to observe the confidentiality such
Party’s Confidential Information on terms no less restrictive than those
contained herein. The obligations of confidentiality shall not apply to
Confidential Information that the receiving Party is required by law or
regulation to disclose, provided however that the receiving Party shall so
notify the disclosing Party of its intent and cooperate with the disclosing
Party on reasonable measures to protect the confidentiality of the Confidential
Information. For the avoidance of doubt, either Party may disclose the terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable laws, including, without limitation,
the rules and regulations promulgated by the United States Securities and
Exchange Commission. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.1(a), such
Party so required to disclose the terms of this Agreement will consult with the
other on the terms of this Agreement to be redacted in making any such
disclosure. If such disclosing Party discloses this Agreement or any of the
terms hereof in accordance with this Section 11.1(a), such disclosing Party
agrees, at its own expense, to seek confidential treatment of portions of this
Agreement or such terms, as may be reasonably requested by the other. Seller
hereby acknowledges and agrees that any Confidential Information of Seller on or
before the Closing Date included in the Assets shall be Buyer’s Confidential
Information after the Closing Date.
(b)    No public announcement, news release, statement, publication, or
presentation relating to the existence of this Agreement, the subject matter
hereof, or either Party’s performance hereunder will be made without the other
Party’s prior written approval, which approval shall not be unreasonably
withheld or delayed. The Parties shall not make any joint announcement, news
release, statement, publication, or presentation relating to the existence of
this Agreement, the subject matter hereof, or either Party’s performance
hereunder, which such announcements, news releases, statements, publications, or
presentations shall solely be made separately. If a Party desires to announce or
make any news release, statement, publication, or presentation relating to the
existence of this Agreement, the subject matter hereof, or either Party’s
performance hereunder and such public announcement, news release, statement,
publication, or presentation contains Confidential Information of the other
Party, then at least five days in advance of making any such public
announcement, news release, statement, publication, or presentation, such Party
shall provide a complete copy thereof to the other for its review and prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. If the other Party fails to object in writing to all or any portion
of such public announcement, news release, statement, publication, or
presentation containing Confidential Information of the other Party within five
days after being requested to consent thereto, then such Party shall be deemed
to have consented to such public announcement, news release, statement,
publication, or presentation containing such Confidential Information in whole
upon expiration of such 5-day period.


***Confidential Treatment Requested
28

--------------------------------------------------------------------------------




11.2    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute a single
document.
11.3    Entire Agreement. This Agreement, and the Exhibits and Schedules
referenced herein, the Ancillary Agreements and the other specific agreements
contemplated herein or thereby, contain the entire agreement between the Parties
with respect to the subject matter hereof and supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter.
11.4    Exhibits and Schedules. The Exhibits and Schedules referenced herein and
attached hereto are incorporated into this Agreement by reference.
11.5    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York.
11.6    Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign its respective rights or delegate its respective obligations
under this Agreement without the express prior written consent of the other
Party; provided that either Party may assign or transfer this Agreement, to an
Affiliate (provided the assigning Party remains liable hereunder), as provided
in Section 3.7 or to any Third Party in connection with the sale or transfer of
the business to which this Agreement relates. Without limiting the foregoing,
and for the avoidance of doubt, Buyer may assign or transfer this Agreement, in
whole or in part to any Third Party in connection with the sale, license or
transfer of any of Buyer’s rights in the Product.
11.7    Third Party Beneficiaries. Nothing in this Agreement shall be deemed to
create any third party beneficiary rights in or on behalf of any other Person.
11.8    Notices. All notices required to be given hereunder shall be in writing
and shall be given by Personal delivery, by an internationally recognized
overnight carrier or by registered or certified mail, postage prepaid with
return receipt requested or by email or facsimile transmission. All notices
hereunder shall be addressed as follows:
If to Buyer, to:
Retrophin, Inc.
12255 El Camino Real
Suite 250
San Diego, CA 92130
Attention: General Counsel

If to Seller, to:
Asklepion Pharmaceuticals, LLC
729 East Pratt St
Suite 360




***Confidential Treatment Requested
29

--------------------------------------------------------------------------------




Maryland 21202, USA
Attn: Gary R. Pasternack — Chief Executive Officer


Any Party may, by notice to the other Parties given in the form specified in
this Section 11.8, change the address to which such notices are to be given.
Notices delivered Personally shall be deemed communicated as of actual receipt;
notices sent via overnight courier shall be deemed received three Business days
following sending; notices mailed shall be deemed communicated as of seven (7)
business days after mailing; and notices transmitted by email or facsimile
transmission shall be deemed received upon return email or electronic facsimile
acknowledgement of receipt.
11.9    Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or unenforceability of the
other provisions of this Agreement shall not be affected thereby, and there
shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
11.10    Survival. Except as expressly set forth herein, the covenants,
representations and warranties contained in this Agreement, and liability for
the breach of any obligations contained herein, shall survive the Closing Date
and shall remain in full force and effect.
11.11    No Implied Waiver. No failure or delay on the part of the Parties
hereto to exercise any right, power or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver; nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.
11.12    Amendments. Any amendment or modification of this Agreement shall only
be valid if made in writing and signed by the Parties hereto.
11.13    Independent Contractors. The relationship between Seller on the one
hand and Buyer on the other had is that of independent contractors and nothing
herein shall be deemed to constitute the relationship of partners, joint
venturers nor of principal and agent between Seller on the one hand and Buyer on
the other hand.
11.14    Expenses. Except as expressly set forth herein, each Party shall pay
all of its own fees and expenses (including all legal, accounting and other
advisory fees) incurred in connection with the negotiation and execution of this
Agreement and the arrangements contemplated hereby.
11.15    Representation By Counsel; Interpretation. Seller and Buyer each
acknowledge that it has been represented by its own legal counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it, has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of Seller and Buyer.


***Confidential Treatment Requested
30

--------------------------------------------------------------------------------




(SIGNATURE PAGE FOLLOWS)




***Confidential Treatment Requested
31

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have executed
this Agreement as of the date first written above.
“Buyer”


RETROPHIN, INC.
By:/s/Laura Clague    
Name: Laura Clague    
Title: CFO    
“Seller”



ASKLEPION PHARMACEUTCALS, LLC
By:/s/Gary Pasternack    

Name:    Gary Pasternack    
Title:  Chief Executive Officer    
By:/s/Jeff Courtney    

Name: Jeff Courtney    
Title: Chief Operating Officer    



